DETAILED ACTION
In response to the Preliminary Amendments filed on April 24, 2019 and March 19, 2020, claims 1-17 are cancelled and claims 18-37 are newly added. Currently, claims 18-37 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24, 2019 and December 21, 2020 have been considered by the examiner.

Specification
The substitute specification filed on March 19, 2020 has been accepted. As noted by applicant in the Remarks of pg. 10, the amendments are drawn to features of the newly added Fig. 3 which is supported by US Provisional Application No. 62/340,740. This provisional application is incorporated by reference in instant [0001] and [0001] of US Application No. 15/406,313. Therefore, the amendments are not considered to be new matter.

Drawings
The drawings were received on March 19, 2020.  These drawings are accepted. Again, as noted by applicant in the Remarks of pg. 10, these amendments are not considered to be new matter since newly added Fig. 3 is the same as Fig. 3 of US Provisional Application No. 62/340,740.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the recitations of “the basal rate” on lines 6-7 and “the generated delivery instructions” on line 14 are confusing because it is unclear if the recitation is referring to the same rate as the intended basal rate of line 6 or a different basal rate or if the recitation is referring to the insulin delivery instructions generated by the generating step of lines 10-13 or another different delivery instruction. However, as best understood for the purpose of continuous examination, the recitations are interpreted as referring to the same basal rate as that of line 6 and the insulin delivery instructions generated by the step of lines 10-13. 
Moreover, the recitations of “insulin delivery instructions” in line 10 and “an insulin delivery device” on line 14 are the second recitation of these limitations in the claim. Therefore, it is suggested that the recitations be amended to recite --the insulin delivery instructions-- and --the insulin delivery device--, respectively, to avoid confusion of antecedent basis.
Regarding claim 27, the recitations of “the basal rate” on line 10 and “the generated delivery instructions” on line 17 are confusing because it is unclear if the recitation is referring to the same rate as the intended basal rate of line 9 or a different basal rate or if the recitation is referring to the insulin delivery instructions generated by the generating step of lines 13-16 or another different delivery instruction. However, as best understood for the purpose of continuous examination, the recitations are interpreted as referring to the same basal rate as that of line 9 and the insulin delivery instructions generated by the step of lines 13-16. Therefore, it is suggested that the recitations be amended to recite --the intended basal rate-- (similar to line 13) and -- the generated insulin delivery instructions--, respectively, to clarify the noted confusions.
Regarding claim 34, the recitation of “the generated delivery instructions” on line 18 is confusing because it is unclear if the recitation is referring to the insulin delivery instructions generated by the generating step of lines 14-17 or another different delivery instruction. However, as best understood for the purpose of continuous examination, the recitations are interpreted as referring to the insulin delivery instructions generated by the step of lines 14-17. 
Claims 19-26, 28-33, and 35-37 are rejected for incorporating the above confusion through their respective claim dependencies. 

Allowable Subject Matter
Claims 18, 27, and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19-26, 28-33, and 35-37 would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record (see references listed in the IDSs) does not singly or in combination disclose the specifics for the step of generating in a plurality of user-specific basal delivery profile permutations, the step of selecting a first user-specific basal delivery profile permutation, the step of generating insulin delivery instructions as required by claims 18, 27, and 34. 
The closest prior art discloses the following but not all of the claimed steps: Grosman (US Pub. No. 2014/0066889 A1) discloses a plurality of basal delivery profiles in Fig. 43, but these profiles are illustrate change in insulin delivery based on feedback ([0236]). Similarly, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JENNA ZHANG/Primary Examiner, Art Unit 3783